                                                                                                        Case 2:19-cv-05261-JJT Document 24 Filed 02/03/20 Page 1 of 2



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                              4   Scottsdale, AZ 85260
                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                  mzoldan@zoldangroup.com
                                                                                              6   jbarrat@zoldangroup.com
                                                                                                  jmiller@zoldangroup.com
                                                                                              7
                                                                                              8   Attorneys for Plaintiff
                                                                                              9
                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                             11                                      DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  James Sao, an Arizona resident;                     Case No. 2:19-CV-05261-JJT
                                                                                             13
                                                                                                                        Plaintiff,
                                                                                             14
                                                                                                          v.                                        STIPULATION OF DISMISSAL
                                                                                             15
                                                                                                  Pro-Tech Products, Inc., an Arizona
                                                                                             16
                                                                                                  company; and Randall Winter, an
                                                                                             17   Arizona resident;
                                                                                                                    Defendants.                   (Assigned to the Hon. John J. Tuchi)
                                                                                             18
                                                                                             19
                                                                                             20            The parties hereby stipulate to the dismissal with prejudice in the above captioned

                                                                                             21   lawsuit. Each party will bear their own attorneys’ fees and costs.
                                                                                             22   ///
                                                                                             23
                                                                                                  ///
                                                                                             24
                                                                                                  ///
                                                                                             25
                                                                                             26   ///
                                                                                             27   ///
                                                                                             28
                                                                                                     Case 2:19-cv-05261-JJT Document 24 Filed 02/03/20 Page 2 of 2



                                                                                              1                              RESPECTFULLY SUBMITTED February 3, 2020.
                                                                                              2
                                                                                                                                           ZOLDAN LAW GROUP, PLLC
                                                                                              3
                                                                                                                                      By: /s/ Jason Barrat
                                                                                              4                                            14500 N. Northsight Blvd., Suite 133
                                                                                              5                                            Scottsdale, AZ 85260
                                                                                                                                           Attorneys for Plaintiff
                                                                                              6
                                                                                                                                           ROBAINA & KRESIN PLLC
                                                                                              7
                                                                                              8                                       By: /s/ w/ permission Phil Flemming
                                                                                                                                           5343 North 16th Street, Suite 200
                                                                                              9                                            Phoenix, AZ 85016
                                                                                             10                                            Attorneys for Defendants
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                               CERTIFICATE OF SERVICE
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  I hereby certify that on February 3, 2020, I electronically transmitted the foregoing
                                                                                             13   document to the United States District Court, District of Arizona, Court Clerk, using the
                                                                                                  CM/ECF System. All counsel of record are registrants and are therefore served via this
                                                                                             14   filing and transmittal.
                                                                                             15
                                                                                                  /s/ Ashley Peschke
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
